DETAILED ACTION
This is in response to the Request for Continued Examination filed 4/26/2021 wherein claims 9-10 and 19-20 are canceled and claims 1-8, 11-18, and 21-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/195,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Independent Claim 1, Application No. 16/195,750 claims a method for mitigating flameout risk in an engine of an aircraft (Claim 1, line 1), comprising:
obtaining a humidity value from a humidity sensor associated with the engine (Claim 1, lines 2-3 and 7);
comparing the humidity value to a predetermined humidity threshold (Claim 1, line 8);
determining, based on the comparing of the humidity level to the predetermined humidity threshold, a flameout risk of the engine (Claim 1, lines 9-10);
comparing the flameout risk to a predetermined risk threshold (Claim 1, lines 9-12); and
when the flameout risk is above the predetermined risk threshold, increasing a rate of fuel flow to the engine (Claim 1, lines 11-12).
Regarding Independent Claim 11, Application No. 16/195,750 claims a system for mitigating flameout risk in an engine of an aircraft (Claim 1, line 1), comprising:
a processing unit (Claim 1, line 4); and
a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (Claim 1, lines 4-5) for:
obtaining a humidity value from a humidity sensor associated with the engine (Claim 1, lines 2-3 and 7);

determining, based on the comparing of the humidity level to the predetermined humidity threshold, a flameout risk of the engine (Claim 1, lines 9-10);
comparing the flameout risk to a predetermined risk threshold (Claim 1, lines 9-12); and
when the flameout risk is above the predetermined risk threshold, increasing a rate of fuel flow to the engine (Claim 1, lines 11-12).

Claims 2-3 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/195,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 2 and 12, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims wherein determining the flameout risk comprises determining a presence of inclement weather in a vicinity of the aircraft based on the humidity value (Claim 3, lines 1-3).
Regarding Claims 3 and 13, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims wherein determining the presence of inclement weather comprises determining the presence of at least one of rain, snow, sleet, and hail (Claim 3, lines 1-3).

Claims 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/195,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 4,
Regarding Claim 14, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims wherein the computer-readable program instructions are further executable for obtaining an indication of a measured temperature of the engine from a temperature sensor associated with the engine, and wherein the determining of the flameout risk of the engine is further based on the measured temperature (Claim 6, lines 1-4).

Claims 5 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/195,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 5, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims obtaining an indication of a measured pressure of the engine from a pressure sensor associated with the engine, and wherein the determining of the flameout risk of the engine is further based on the measured pressure (Claim 7, lines 1-4).
Regarding Claim 15, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims wherein the computer-readable program instructions are further executable for obtaining an indication of a measured pressure of the engine from a pressure sensor associated with the engine, and wherein the determining of the flameout risk of the engine is further based on the measured pressure (Claim 7, lines 1-4).

Claims 6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/195,750 in view of Gadde et al. (US 2003/0217554).
Regarding Claims 6 and 16, 
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12) and an engine controller (46) coupled to (via 64 and 54; see Figure 2) the humidity sensor (62) and to the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012), wherein obtaining the humidity value (Paragraph 0021) from the humidity sensor (62) comprises obtaining a reading (via 64) from the humidity sensor (62) indicative of a humidity level outside the engine (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/195,750 to include the measurement of the humidity level by the humidity sensor as taught by Gadde in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012).

Claims 7-8 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/195,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 7-8 and 17-18, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 further claims wherein obtaining the humidity value from the humidity sensor comprises obtaining a reading from the humidity sensor indicative of a humidity level inside the engine, wherein the reading is indicative of the humidity level inside a nacelle of the engine, at an inlet of the engine, or in a bypass duct of the engine (Claim 9, lines 1-2).

Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/195,750 (reference application) in view of Djelassi et al. (US 2013/0158831). 
Regarding Claim 21, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 does not claim when the flameout risk is above the predetermined risk threshold, adjusting a blend of fuel supplied to the engine.
Djelassi teaches (Figures 1-5) that when ingestion is indicated (based on the indicators discussed in 0094-0099 and 0102-0110) and a flameout risk is above a predetermined risk threshold (a value greater than a threshold value that indicates ingestion has been detected; see Paragraphs 0094, 0106), adjusting a blend of fuel supplied to the engine (the richness of the mixture is increased when ingestion is detected; see Paragraph 0108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/195,750 to adjust a blend of fuel supplied to the engine when the flameout risk is above the predetermined risk threshold, as taught by Djelassi, in order to maintain the speed of the engine (Paragraph 0108 of Djelassi).
Regarding Claim 22, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No 16/195,750 does not claim determining a difference between the flameout risk and the predetermined risk threshold, and determining an amount of increase of the rate of fuel flow to the engine based on the difference.
Djelassi teaches (Figures 1-5) determining a difference between a flameout risk and a predetermined risk threshold (if the indicator is greater than a predetermined threshold then the control unit determines that water or hail has been ingested and considers that the ingestion continues so long as the value of the indicator has not dropped back below a threshold, e.g. equal to half of the threshold; see Paragraphs 0105-0108), and determining an amount of increase of the rate of fuel flow to the engine based on the difference (when ingestion is detected based on the value of the indicator not dropping below the threshold, the control unit may discard a fuel flow rate setpoint determined during normal operation and provide a fuel flow rate setpoint that is greater than the C/P limit; see Paragraph 0108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/195,750 to determine a difference between the flameout risk and the predetermined risk threshold, and determine an amount of increase of the rate of 
Regarding Claim 23, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No. 16/195,750 does not claim wherein the computer-readable program instructions are further executable for, when the flameout risk is above the predetermined risk threshold, adjusting a blend of fuel supplied to the engine.
Djelassi teaches (Figures 1-5) computer-readable program instructions (see Paragraph 0046) that are executable for, when ingestion is indicated (based on the indicators discussed in 0094-0099 and 0102-0110) and a flameout risk is above a predetermined risk threshold (a value greater than a threshold value that indicates ingestion has been detected; see Paragraphs 0094, 0106), adjusting a blend of fuel supplied to the engine (the richness of the mixture is increased when ingestion is detected; see Paragraph 0108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/195,750 to have the program instructions adjust a blend of fuel supplied to the engine when the flameout risk is above the predetermined risk threshold, as taught by Djelassi, in order to maintain the speed of the engine (Paragraph 0108 of Djelassi).
Regarding Claim 24, Application No. 16/195,750 claims the invention as claimed and as discussed above. Application No 16/195,750 does not claim computer-readable program instructions are further executable for determining a difference between the flameout risk and the predetermined risk threshold, and determining an amount of increase of the rate of fuel flow to the engine based on the difference.
Djelassi teaches (Figures 1-5) computer-readable program instructions (see Paragraph 0046)that are executable for determining a difference between a flameout risk and a predetermined risk threshold (if the indicator is greater than a predetermined threshold then the control unit determines that water or hail has been ingested and considers that the ingestion continues so long as the value of the indicator has not dropped back below a threshold, e.g. equal to half of the threshold; see Paragraphs 0105-0108), and determining an amount of increase of the rate of fuel flow to the engine based on the difference (when ingestion is detected based on the value of the indicator not dropping below the threshold, the control unit 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/195,750 to determine a difference between the flameout risk and the predetermined risk threshold, and determine an amount of increase of the rate of fuel flow to the engine based on the difference, as taught by Djelassi, in order to maintain the speed of the engine (Paragraph 0108 of Djelassi).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 11-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554).
Regarding Independent Claim 1, Djelassi teaches (Figures 1-5) a method for mitigating flameout risk in an engine of an aircraft (see Figure 1 and Paragraphs 0042-0044 and 0050), comprising:
obtaining, from sensors, the ingestion of water or hail within the engine (see Paragraph 0040 and 0043);
comparing the indication that water or hail is being ingested to a predetermined indication threshold (see Paragraphs 0090 and 0094-0095);
determining, based on the comparing the indication of ingestion of water or hail within the engine to the predetermined indication threshold (see Paragraphs 0040, 0043, and 0094-0095), a flameout risk for the engine (based on indicators I1, I2, I34; see Paragraph 0104);
comparing the flameout risk (based on indicators I1, I2, I34; see Paragraph 0104) to a predetermined risk threshold (Paragraph 0106); and
when the flameout risk is above the predetermined risk threshold (Paragraph 0106), increasing a rate of fuel flow to the engine (see Paragraph 0108-0109). Djelassi does not teach a humidity sensor which obtains a humidity value that indicates the unstable engine operation and control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12) and an engine controller (46) coupled to (via 64 and 54; see Figure 2) the humidity sensor (62) and to the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity 
It is further noted that a simple substitution of one known element (in this case, the indicator of combustion instability being a temperature sensor, as taught by Djelassi) for another (in this case, the indicator of combustion instability being a humidity sensor, as taught by Gadde) to obtain predictable results (in this case, to determine if the engine operation is being disturbed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 2, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein determining the flameout risk (determined by the indicators; see Paragraphs 00104) comprises determining a presence of inclement weather in a vicinity of the aircraft (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0019 of Applicant’s specification defining the term “vicinity”). Djelassi in view of Gadde does not teach, as discussed so far, that the inclement weather condition is determined based on the humidity value.
Gadde teaches (Figures 1-2) that the weather condition (the moisture content of the ambient air; see Paragraph 0021) is determined based on the humidity value (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 3, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein determining the presence of inclement weather comprises determining the presence of at least one of rain, snow, sleet, and hail (water or hail being ingested; see Paragraphs 0001-0004 of Djelassi).
Regarding Claim 4, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) obtaining an indication of a measured temperature (the sensor for measuring the temperature T3; see Paragraph 0021) of the engine (see Paragraph 0021) from a temperature sensor associated with the engine (at the inlet of the combustion 
Regarding Claim 5, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, further comprising obtaining an indication of a measured pressure of the engine from a pressure sensor associated with the engine, and wherein the determining of the flameout risk of the engine is further based on the measured pressure.
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). Gadde further teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 6, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein obtaining the humidity value from the humidity sensor comprises obtaining a reading from the humidity sensor indicative of a humidity level outside the engine.
Gadde teaches (Figures 1-2) wherein obtaining the humidity value (Paragraph 0021) from the humidity sensor (62) comprises obtaining a reading (via 64) from the humidity sensor (62) indicative of a humidity level outside the engine (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 21, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) that when ingestion is indicated (based on the 
Regarding Claim 22, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) determining a difference between a flameout risk and a predetermined risk threshold (if the indicator is greater than a predetermined threshold then the control unit determines that water or hail has been ingested and considers that the ingestion continues so long as the value of the indicator has not dropped back below a threshold, e.g. equal to half of the threshold; see Paragraphs 0105-0108), and determining an amount of increase of the rate of fuel flow to the engine based on the difference (when ingestion is detected based on the value of the indicator not dropping below the threshold, the control unit may discard a fuel flow rate setpoint determined during normal operation and provide a fuel flow rate setpoint that is greater than the C/P limit; see Paragraph 0108).

Regarding Independent Claim 11, Djelassi teaches (Figures 1-5) a system for mitigating flameout risk in an engine of an aircraft (see Figure 1 and Paragraphs 0042-0044 and 0050), comprising:
a processing unit (see Paragraph 0046); and
a non-transitory computer-readable medium coupled to the processing unit and comprising a computer-readable program instructions executable by the processing unit (see Paragraph 0046) for:
obtaining, from sensors, the ingestion of water or hail within the engine (see Paragraph 0040 and 0043);
comparing the indication that water or hail is being ingested to a predetermined indication threshold (see Paragraphs 0090 and 0094-0095);
determining, based on the comparing of the ingestion of water or hail within the engine to the predetermined indication threshold (see Paragraphs 0040, 0043, 0090, and 0094-0095), a flameout risk of the engine (based on indicators I1, I2, I34; see Paragraph 0104);

when the flameout risk is above the predetermined risk threshold (Paragraph 0106), increasing a rate of fuel flow to the engine (see Paragraph 0108-0109). Djelassi does not teach a humidity sensor which obtains a humidity value that indicates the unstable engine operation and control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12) and an engine controller (46) coupled to (via 64 and 54; see Figure 2) the humidity sensor (62) and to the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). Gadde also teaches the use of a processing unit (see Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor as taught by Gadde in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012).
It is further noted that a simple substitution of one known element (in this case, the indicator of combustion instability being a temperature sensor, as taught by Djelassi) for another (in this case, the indicator of combustion instability being a humidity sensor, as taught by Gadde) to obtain predictable results (in this case, to determine if the engine operation is being disturbed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 12, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein determining the flameout risk (determined by the indicators; see Paragraphs 00104) comprises determining a presence of inclement weather in a vicinity of the aircraft (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0019 of Applicant’s specification defining the term 
Gadde teaches (Figures 1-2) that the weather condition (the moisture content of the ambient air; see Paragraph 0021) is determined based on the humidity value (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Claim 13, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein determining the presence of inclement weather comprises determining the presence of at least one of rain, snow, sleet, and hail (water or hail being ingested; see Paragraphs 0001-0004 of Djelassi).
Regarding Claim 14, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the computer-readable program instructions (Paragraph 0046) are further executable for obtaining an indication of a measured temperature (the sensor for measuring the temperature T3; see Paragraph 0021) of the engine (see Paragraph 0021) from a temperature sensor associated with the engine (at the inlet of the combustion chamber; Paragraph 0021), and wherein determining of the flameout risk of the engine is further based on the measured temperature (the first indicator based on a drop in measured temperature; see Paragraph 0023).
Regarding Claim 15, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein the computer-readable program instructions are further executable for obtaining an indication of a measured pressure of the engine from a pressure sensor associated with the engine, and wherein the determining of the flameout risk of the engine is further based on the measured pressure.
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 16, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein obtaining the humidity value from the humidity sensor comprises obtaining a reading from the humidity sensor indicative of a humidity level outside the engine.
Gadde teaches (Figures 1-2) wherein obtaining the humidity value (Paragraph 0021) from the humidity sensor (62) comprises obtaining a reading (via 64) from the humidity sensor (62) indicative of a humidity level outside the engine (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Claim 23, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) computer-readable program instructions (see Paragraph 0046) that are executable for, when ingestion is indicated (based on the indicators discussed in 0094-0099 and 0102-0110) and a flameout risk is above a predetermined risk threshold (a value greater than a threshold value that indicates ingestion has been detected; see Paragraphs 0094, 0106), adjusting a blend of fuel supplied to the engine (the richness of the mixture is increased when ingestion is detected; see Paragraph 0108).
Regarding Claim 24, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) computer-readable program instructions (see Paragraph 0046)that are executable for determining a difference between a flameout risk and a predetermined risk threshold (if the indicator is greater than a predetermined threshold then the control unit determines that water or hail has been ingested and considers that the ingestion continues so long as the value of the indicator has not dropped back below a threshold, e.g. equal to half of the threshold; see .

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of D’Onofrio (US 5,394,689).
Regarding Claims 7 and 8, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein obtaining the humidity value from the humidity sensor comprises obtaining a reading from the humidity sensor indicative of a humidity level inside the engine, wherein the reading is indicative of a humidty level inside a nacelle of the engine, at an inlet of the engine, or in a bypass duct of the engine.
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.
Regarding Claims 17 and 18,
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art combination of Djelassi and Gadde would require the introduction of a sensor that Djelassi identifies as a drawback. In response, the Examiner can find no portion of Djelassi that states that measurements of parameters should not be used in his system. Rather, Djelassi’s method of detection includes the measurements such as temperatures, speeds, and flow rates. Although Djelassi states that it is possible that the ingestion of water may go undetected in the prior documents, Djelassi is referring to a “calculated temperature difference” in Paragraphs 0006-0008 and not a sensed humidity.
Applicant further argues that the use of Gadde’s sensor in Djelassi’s system would render Djelassi unsatisfactory for its intended purpose and would change its principle of operation. It is noted that the intended purpose of Djelassi is to avoid the burners flaming out and the engine stopping (see Paragraphs 0004-0005) and the principle of operation is to detect the ingestion of water or hail and adapt the operation of the engine accordingly by adjusting a fuel flowrate (see Paragraphs 0042-0044 and 0052-0053). Gadde teaches adjusting flame conditions in at least a portion of the combustor to account for changes in the ambient air humidity and reducing the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (Paragraph 0012). Therefore, both Djelassi and 
Additionally, as discussed in the rejection above, it is noted that a simple substitution of one known element (in this case, the indicator of combustion instability being a temperature sensor, as taught by Djelassi) for another (in this case, the indicator of combustion instability being a humidity sensor, as taught by Gadde) to obtain predictable results (in this case, to determine if the engine operation is being disturbed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
It is also noted that Applicant declined to provide any comment on the above provisional double patenting rejection.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/THOMAS P BURKE/Examiner, Art Unit 3741